Citation Nr: 1134966	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-41 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted sufficient to open the claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970 and from March 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a video conference hearing.  A transcript of the proceeding has been associated with the claims file.  

It is noted that the RO adjudicated the Veteran's service connection claim on a direct basis only.  However, the Veteran subsequently asserted that his right knee disability as caused by his service-connected left knee disability.  Therefore, he has asserted a secondary service connection claim, which was not specifically adjudicated by the RO.  However, separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); citing Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005). As such, separate adjudication of the Veteran's claim of entitlement to service connection for a right knee disability under separate theories of entitlement (in this case, direct service connection and secondary service connection) is not warranted.  The Board has therefore recharacterized this issue above to reflect the Veteran's assertion that consideration should be given to whether his right knee disability is related to his active duty or secondarily related to his left knee disability.  






FINDINGS OF FACT

1.  A February 2005 rating decision denied the claim of entitlement to service connection for a right knee disability on the basis that there was no current diagnosis or evidence of treatment for an in-service injury.  

2.  Evidence received since the February 2005 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  

3.  The evidence is at least in relative equipoise regarding whether the Veteran's right knee disorder is related to service.


CONCLUSIONS OF LAW

1. The February 2005 rating decision, which denied the claim of entitlement to service connection for a right knee disability, is final; evidence received since February 2005 in relation to this claim is new and material; the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a right knee disability that is the result of an injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As an initial matter, the entire benefit sought on appeal with respect to the Veteran's petition to reopen and the claim of service connection for a right knee disability has been granted.  Further, the Veteran's underlying claim of service connection for a right knee disability has also been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements for this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New and Material Evidence

At the time of the February 2005 decision, the claims file included the Veteran's service treatment records and VA medical records, dated from September 2001 to September 2002.  In the February 2005 decision, the RO denied service connection after finding that the Veteran's service treatment records did not show that he was treated for or diagnosed with a right knee disability and there were no post-service medical records showing complaints of or treatment for a right knee disability.  

Since the February 2005 decision, evidence that has been added to the claims file relating to a right knee disability, including the Veteran's own lay statements, private medical records, and additional VA treatment records.  The Veteran provided testimony as to his in-service knee injury and his subsequent treatment.  The Veteran is competent to report how he was injured and the continued pain and treatment he receives for his right knee condition.  See Justus, 3 Vet. App. 510.  

Private examinations dated in May 2005 and February 2008 obtained from Dr. G.M. dealt primarily with the Veteran's complaints of a left knee disability.  However, in the February 2008 examination report, Dr. G.M. provided that the Veteran's right knee was tender.  The Veteran's right knee joint function was additionally noted as being limited by pain after repetitive use.  

VA treatment notes show that in July 2007, the Veteran was diagnosed with degenerative joint disease with evidence of chondromalacia patella of the right knee.  A September 2007 x-ray report indicated a diagnosis of probable enthesopathy such as diffuse idiopathy sclerosing hyperostosis.  In October 2007, the Veteran underwent a right knee arthroscopy.  He was diagnosed with medial meniscus tear with osteoarthritis of the right knee.  Private treatment notes from Dr. W.A.J. provide diagnoses of bilateral knee osteoarthris, bilateral knee medial meniscus tear, and bilateral knee chondromalacia.  Further, in October 2009, the Veteran underwent a total bilateral knee arthroplasty.  His postoperative diagnosis was bilateral knee degenerative joint disease.  As such, the Veteran has been diagnosed with a current right knee disability.  

A June 2009 letter from the Veteran's private physician, Dr. W.A.J., indicates that the Veteran had a bilateral knee osteoarthritis and internal derangement.  The physician noted that the Veteran's assertions that he carried 80 pounds of rocket shells daily along with his backpack and gear while stationed in Vietnam.  The physician indicated that the Veteran had several episodes seeking in-service treatment of bilateral knee pain.  The physician provided that the Veteran subsequently developed degenerative joint disease of the bilateral knees.  Pointing to repeatedly carrying heavy objects during service, the physician opined that the Veteran's degenerative joint disease and osteoarthritis of the bilateral knees was the result of his military service.  

Again, the RO denied the Veteran's right knee disability claim in February 2005 because he did not suffer from a current disability and there was no showing that the Veteran was treated for an injury during service.  Since the February 2005 rating decision, new and material evidence has been received sufficient to reopen the claim for a right knee disability.  In particular, the medical evidence establishes that the Veteran was diagnosed with degenerative joint disease and osteoarthritis; and in June 2009, Dr. W.A.J. indicated that the precipitating factor for his right knee problems was likely from the Veteran's service in Vietnam.  The evidence provides a potential link between his right knee problems and service.  It relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the petition to reopen the claim of service connection for a right knee disability is granted.  See 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran asserts that his right knee is directly related to his service and/or aggravated by his service-connected left knee disorder.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id. 

As provided above, post-service medical records indicate that the Veteran suffers from a current right knee disability.  As such, the Board turns to the issues of in-service incurrence and nexus.  

The Veteran's service treatment records are silent for any treatment or complaint of right knee pain or problem.  Nonetheless, the Veteran's DD Form 214 shows that he was awarded the Combat Infantry Badge and the Purple Heart and served as in the artillery.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) and 3.304(b) are applicable in this case and the Board concedes that the Veteran injured his knees and experienced pain during service.  

The Veteran contends that he sustained trauma to his knees during his service in Vietnam from repeatedly carrying heavy equipment.  He also testified during his Board hearing that during his second period of active duty he was required to repeatedly go up and down various ladders to equip aircraft.  The Veteran also testified that his left knee initially hurt him more than his right and thus required him to transfer his weight to his right leg.  It is from the heavy loads he carried in service, the repeated activity of going up and down ladders, and/or the weight transfer due to his left knee that he contends caused his right knee disorder.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is competent to report symptoms related to his right knee problem.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, degenerative joint disease is not a condition that can be causally related to military service or another disability by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  While the Veteran is found to be competent and credible as to his testimony regarding his symptoms, he is not competent to proffer a diagnosis or provide an opinion as to the etiology of right knee disability.  

Turning to the medical evidence, the earliest medical evidence of a right knee problem is May 2005 when a private physician indicated that the Veteran's right knee was reported as tender with limited function due to pain.  A July 2007 VA treatment note provides a diagnosis of degenerative joint disease with evidence of chondromalacia patella of the right knee.  A February 2008 VA x-ray report again indicates tenderness of the right knee.  

An August 2008 VA outpatient treatment note from a Dr. R.J. establishes that the Veteran had degenerative joint disease of the right knee.  The examiner provided that the Veteran injured both of his knees during active duty.  He then provided that the Veteran's left knee was initially worse and caused the Veteran to shift his weight to his right side, therefore accelerated the degeneration of the Veteran's right knee to the point that he was a candidate for knee replacement.  

As discussed above, a June 2009 letter from the Veteran's private physician Dr. W.A.J. provides that the Veteran carried 80 pounds of rocket shells daily while in Vietnam as well as his backpack and gear and had several episodes of complaining about his bilateral knee pain in service.  The physician diagnosed the Veteran with degenerative joint disease of the bilateral knees.  After reviewing the Veteran's x-rays and listening to his medical history, the examiner opined that the Veteran's degenerative joint disease and osteoarthritis of the knees are the result of his military service.  As such, there are two medical opinions indicating that the Veteran's right knee disability was either related directly to service or was aggravated by his service connected left knee disability.  

It does not appear that either examiner reviewed the claims file and relied solely on the Veteran's own history of his military experience.  However, the Board cannot discount a medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record; see Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran has consistently reported that he suffered from in-service knee pain as a result of carrying heavy objects during his service in Vietnam.  As such, the Veteran is found to be credible and the private medical opinions are given probative weight.  

While Dr. W.A.J.'s opinion could have provided a more thorough reasoning, the Board finds that a remand as to this specific disability is not needed as the Veteran is found to be credible in his accounts of in-service trauma, for which the examiner based his opinion.  

In balancing this evidence, the Board finds that there is credible and competent lay evidence of right knee pain; competent medical evidence that the Veteran currently has a right knee disability; and medical opinion evidence indicating at a minimum that the Veteran's current right knee disability is at least as likely as not caused by his service.  Hence, resolving reasonable doubt in favor of the Veteran, service connection for a right knee disability on a direct basis is warranted.  


ORDER

New and material evidence having been submitted, the claim of service connection for a right knee disability is reopened.  

Service connection for a right knee disability is granted.



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


